UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6988


WILLIAM HICKMAN,

                     Petitioner - Appellant,

              v.

WARDEN LEU,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:20-hc-02213-D)


Submitted: March 24, 2022                                         Decided: March 28, 2022


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Hickman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William Hickman, a federal prisoner, appeals the district court’s order dismissing

without prejudice his 28 U.S.C. § 2241 petition in which he sought to challenge his

sentence by way of the savings clause in 28 U.S.C. § 2255. Pursuant to § 2255(e), a

prisoner may challenge his sentence in a traditional writ of habeas corpus pursuant to

§ 2241 if a § 2255 motion would be inadequate or ineffective to test the legality of his

detention.

      [Section] 2255 is inadequate and ineffective to test the legality of a sentence
      when: (1) at the time of sentencing, settled law of this circuit or the Supreme
      Court established the legality of the sentence; (2) subsequent to the prisoner’s
      direct appeal and first § 2255 motion, the aforementioned settled substantive
      law changed and was deemed to apply retroactively on collateral review; (3)
      the prisoner is unable to meet the gatekeeping provisions of § 2255(h)(2) for
      second or successive motions; and (4) due to this retroactive change, the
      sentence now presents an error sufficiently grave to be deemed a fundamental
      defect.

United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018).

      We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court.    Hickman v. Leu, No. 5:20-hc-02213-D

(E.D.N.C. May 10, 2021). We further deny Hickman’s motion for appointment of counsel.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




                                             2